Case 1:18-cr-00538-MKB Document 25 Filed 07/23/19 Page 1 of 14 PageID #: 127



F. #2016R00467

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------X

UNITED STATES OF AMERICA
                                                          PROTECTIVE ORDER
       - against -
                                                          Cr. No. 18-538 (MKB)
NG CHONG HWA,
     also known as “Roger Ng,”

                           Defendant.

-----------------------------X

                IT IS HEREBY ORDERED by the Court, pursuant to Federal Rule of Criminal

Procedure 16(d), that:

                1.       All material and information disclosed or produced pursuant to Rule 16 of

the Federal Rules of Criminal Procedure, pursuant to 18 U.S.C. § 3500, and/or pursuant to Brady

v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150 (1972), to the

defendant NG CHONG HWA, also known as “Roger Ng” (the “Defendant”), and the

Defendant’s counsel (“Defense Counsel”), 1 by the government in the above-captioned case

(hereinafter, the “Discovery Materials”) shall be governed by this protective order (the

“Protective Order”).

                2.       Discovery Materials, however designated, and any and all copies, notes,

transcripts, documents and other information and materials derived or prepared from the

Discovery Materials, may be used by the Defendant, Defense Counsel and Defense Staff (which



       1
           Defense Counsel is defined as lawyers for Brafman & Associates P.C.

                                                  1
Case 1:18-cr-00538-MKB Document 25 Filed 07/23/19 Page 2 of 14 PageID #: 128



is defined as non-lawyer staff employed by Defense Counsel, as well as expert witnesses,

investigators and interpreters retained by Defense Counsel) only for the purposes of defending

against the charges in the above-captioned case, including but not limited to preparation for trial

and any sentencing, appeal, or collateral attack, which was commenced within a year of the

exhaustion of the Defendant’s appellate rights, involving the charges in the above-captioned

case.

               3.      Except as otherwise provided in this Protective Order, any and all

Discovery Materials disclosed or produced to the Defendant and/or Defense Counsel by the

government, and any copies, notes, transcripts, documents, and other information and materials

derived or prepared from the Discovery Materials, shall not be further disclosed, disseminated or

discussed by the Defendant, Defense Counsel, or Defense Staff to, or with, any individuals,

organizations, or other entities.

               4.      The Defendant, Defense Counsel, and Defense Staff may use Discovery

Materials without consent of the government or further order of the Court, so long as any person

to whom the Discovery Materials are shown has signed this Protective Order, or has been

provided a copy of this Protective Order, signed Attachment A to this Protective Order, and

provided the signed copy to Defense Counsel.

               5.      Defense Counsel may disclose or discuss Discovery Materials to or with a

person who is contacted or interviewed by Defense Counsel or Defense Staff in good faith as a

potential witness, as well as that potential witness’s counsel without further order of the Court,

provided that such potential witness and that potential witness’s counsel have been provided with

a copy of this Protective Order, signed Attachment A to this Protective Order, and provided the


                                                 2
Case 1:18-cr-00538-MKB Document 25 Filed 07/23/19 Page 3 of 14 PageID #: 129



signed copy to Defense Counsel. Before disclosing Discovery Materials to a witness or potential

witness, Defense Counsel must redact information of the type identified in Rule 49.1(a) of the

Federal Rules of Criminal Procedure. In no case, however, may Defense Counsel or Defense

Staff allow a potential witness or a potential witness’s counsel to retain the Discovery Materials,

other than attorney work product based on Discovery Materials, which work product shall not be

disclosed, disseminated or discussed publicly or with any person not entitled to view the

Discovery Materials under this Protective Order, and may be retained only by a potential

witness.

               6.      If a co-defendant has appeared in the above-captioned case, Defense

Counsel may disclose or discuss Discovery Materials to or with a co-defendant, the

co-defendant’s counsel, or counsel’s staff, irrespective of paragraph 5 above, so long as the

co-defendant and the co-defendant’s counsel have either become a party to this Protective Order

or signed a standalone order containing identical protections, and the respective order is filed on

the above-captioned docket.

               7.      In the event the Defendant, Defense Counsel and/or Defense Staff wish to

disclose or discuss any portion of the Discovery Materials or any copies, notes, transcripts,

documents, or other information and materials derived or prepared from the Discovery Materials

to or with any individual to whom, or in a manner in which, disclosure is not authorized by this

Protective Order, they may seek the government’s agreement to do so. In the absence of such

agreement, Defense Counsel must (a) provide advance notice to the government or Firewall




                                                 3
Case 1:18-cr-00538-MKB Document 25 Filed 07/23/19 Page 4 of 14 PageID #: 130



Counsel 2 and (b) make an application to the Court for authorization to make such disclosure,

which application may be made ex parte where necessary to maintain confidentiality of defense

strategy. Such notice must be given sufficiently in advance of the contemplated application so as

to permit briefing and argument as to the propriety of such disclosure.

               8.      None of the Discovery Materials nor any copies, notes, transcripts,

documents, or other information and materials derived or prepared from the Discovery Materials

shall be disseminated to, or discussed with, the media in any form. Nothing in this Protective

Order prohibits the media from obtaining copies of any items that become public exhibits at any

conference, hearing, trial, or other proceeding.

               9.      In the event the Defendant, Defense Counsel, Defense Staff or the

government wish to attach any portion of the Discovery Materials to public filings made with the

Court, Defense Counsel and/or the government must either: (a) file the Discovery Materials

under seal and indicate to the Court their position with regard to whether the Discovery Material

should remain under seal, such that the government or Defense Counsel may then inform the

Court of its position with regard to sealing and the Court can decide whether the filed Discovery

Materials should remain sealed; or (b) confer with the opposing party as to whether the

Discovery Materials should remain under seal, such that upon agreement of the parties, such

restriction may be lifted and the material may be publicly filed without further order of the

Court. Additionally, if any portions of the Discovery Materials containing confidential

supervisory information of the Board of Governors of the Federal Reserve System (“Board of


       2
         Government attorneys identified to the Court and to the Defendant will serve as
Firewall Counsel. Firewall Counsel will have no role in the investigation and will not share
information received from Defense Counsel with the prosecution team.
                                                4
Case 1:18-cr-00538-MKB Document 25 Filed 07/23/19 Page 5 of 14 PageID #: 131



Governors”) are to be attached to public filings or discussed in open court, the parties shall

provide the Board of Governors with reasonable advance notice in order to provide the Board

with an opportunity to object.

               10.     If the Defendant obtains substitute counsel, the Defendant, Defense Staff,

or Defense Counsel will not transfer any portion of the Discovery Materials or any copies, notes,

transcripts, documents, or other information and materials derived or prepared from the

Discovery Materials unless and until such counsel becomes counsel of record, has been provided

a copy of this Protective Order, signs Attachment A to this Protective Order, and provides a

signed copy of Attachment A to the government.

               11.     Discovery Materials specifically identified by the government as sensitive

discovery material, including documents identified as containing confidential supervisory

information of the Board of Governors (the “Sensitive Discovery Material”), and any and all

copies, notes, transcripts, documents and other information and materials derived or prepared

from the Sensitive Discovery Material, shall not under any circumstances be taken, transmitted

or accessed, in whole or in part, outside of the United States of America, except as otherwise

provided in this Protective Order.

               12.     The Defendant may review the Sensitive Discovery Material only in the

presence of Defense Counsel or Defense Staff. The Defendant is prohibited from having

possession, custody, or control of the Sensitive Discovery Material, and any and all copies,

notes, transcripts, documents and other information and materials derived or prepared from the

Sensitive Discovery Material.




                                                 5
Case 1:18-cr-00538-MKB Document 25 Filed 07/23/19 Page 6 of 14 PageID #: 132



               13.     If Defense Counsel chooses to share the Sensitive Discovery Material in

the United States with the Defendant, a witness and/or a witness’s counsel (“U.S. Person”), that

Sensitive Discovery Material must be shared in the presence of Defense Counsel. Prior to such

sharing, the U.S. Person must sign Attachment A to this Protective Order and provide a signed

copy of Attachment A to Firewall Counsel. In no case, however, may the Defendant, Defense

Counsel, or Defense Staff allow a U.S. Person to retain the Sensitive Discovery Material or any

copies thereof. Counsel for a U.S. Person may create and retain work product based on Sensitive

Discovery Material, which work product shall not be disclosed, disseminated or discussed

publicly or with any person not entitled to view the Sensitive Discovery Material under this

Protective Order. All such work product shall not under any circumstances be taken, transmitted

or accessed, in whole or in part, outside of the United States.

               14.     If Defense Counsel seek to share Sensitive Discovery Material with a

potential witness who is located abroad (“International Person”), the Defendant will provide

notice to the government that the International Person seeks to review Sensitive Discovery

Material. Such notice shall identify the International Person but not identify the particular

Sensitive Discovery Material at issue. Absent a specific showing by the government as to why

the circumstances do not warrant such action, which may be provided to the Court on an ex parte

basis, the U.S. Attorney’s Office for the Eastern District of New York, the Money Laundering

and Asset Recovery Section and the Fraud Section in the Criminal Division of the U.S.

Department of Justice (collectively, the “Prosecution Team”) will, within 14 days, unless good

cause is shown to the Court explaining why additional time is required, provide a letter

guaranteeing safe passage for the International Person to travel to the United States, certifying


                                                 6
Case 1:18-cr-00538-MKB Document 25 Filed 07/23/19 Page 7 of 14 PageID #: 133



that the Prosecution Team will not take any action or cause any government officer or agency to

take any action to cause the International Person to be subject to service of process, arrest, or

detention, or otherwise pursue any action that would cause the International Person to be

prevented from freely entering or freely leaving the United States, except for any action relating

to a crime committed during the period of safe passage. Any disclosure of the Sensitive

Discovery Material to individuals who are granted safe passage must comply with Paragraphs 12

and 13 above.

                15.    Upon an assessment by both parties that an International Person is unable

to travel to the United States, including because of an objective, good faith belief that the

International Person may be subject to service of process, arrest or prosecution not covered by a

safe passage letter as described in paragraph 14, or if the government does not provide a safe

passage letter as described in paragraph 14, the government and Defense Counsel will confer to

devise a means for the International Person to review Sensitive Discovery Material outside the

United States in the presence of Defense Counsel and counsel for the International Person. Such

disclosure may only be made if the International Person and his/her counsel have been provided

with and signed Attachment A to this Protective Order and have provided the signed Attachment

A to the government. The government and Defense Counsel may seek intervention from the

Court on an ex parte basis or otherwise should the parties be unable to reach an agreement. In no

case, however, may Defense Counsel or Defense Staff allow an International Person or his/her

lawyer reviewing the Sensitive Discovery Material outside the United States to retain the

Sensitive Discovery Material or any copies, notes, transcripts, documents or other information

derived or prepared from the Sensitive Discovery Material, except to the extent necessary to


                                                  7
Case 1:18-cr-00538-MKB Document 25 Filed 07/23/19 Page 8 of 14 PageID #: 134



review the Sensitive Discovery Material in the presence of Defense Counsel and the

International Person’s counsel and transport such work product back to the United States.

               16.     All Discovery Material specifically identified by the government as

material designated for “ATTORNEYS’ EYES ONLY” (the “Attorneys’ Eyes Only Material”)

shall be treated as if it had been designated as Sensitive Discovery Material with the additional

limitations discussed in paragraphs 17 and 18 below.

               17.     Attorneys’ Eyes Only Material may be reviewed only by Defense Counsel

and Defense Staff, as defined in paragraphs 1 and 2 above, respectively, and only if such

Defense Counsel and Defense Staff are citizens of the United States. Attorneys’ Eyes Only

Material may not be disseminated to or reviewed by any other person, including the Defendant.

Attorneys’ Eyes Only Material may be shared with the Defendant under the constraints

applicable to Sensitive Discovery Materials two weeks before trial unless the government shows

good cause why it should not be shared. If the government and Defense Counsel are not able to

reach agreement on the sharing of Attorneys’ Eyes Only Materials, the government and Defense

Counsel may seek intervention from the Court on an ex parte basis or otherwise.

               18.     Attorneys’ Eyes Only Material must be maintained on a stand-alone

computer or computers within the office of Defense Counsel, not connected to the internet, and

may not be transported or transmitted from those stand-alone computers without order of this

Court.

               19.     Any documents, material, or information may be designated Sensitive

Discovery Material only upon a good-faith belief by the government that such materials contain:

identifying information for any potential witness, victim or individual not a party to this


                                                  8
Case 1:18-cr-00538-MKB Document 25 Filed 07/23/19 Page 9 of 14 PageID #: 135



litigation; proprietary or sensitive information of a victim financial institution or of a witness;

national security or law enforcement sensitive information; information that could implicate the

safety of others; information that could impede an ongoing law enforcement investigation;

confidential supervisory information of the Board of Governors; and/or any other information that

the government deems in need of heightened protection under this Protective Order. If the

government and Defense Counsel do not agree that certain material should be designated as

Sensitive Discovery Material, the Defendant may provide notice to the government and a

reasoned explanation regarding why the Defendant does not believe the materials require

treatment as Sensitive Discovery Material. To the extent the parties do not agree, the

government may make an application to the Court and seek to establish good cause regarding

why the material should be treated as Sensitive Discovery Material. The Defendant shall treat the

material as Sensitive Discovery Material pending any determination by the Court.

                20.     Any documents, material, or information may be designated Attorneys’

Eyes Only Material only upon a good-faith belief by the government that designation as Sensitive

Discovery Material provides insufficient protection to such materials. If the government and

Defense Counsel do not agree that certain material should be designated as Attorneys’ Eyes Only,

Defense Counsel may provide notice to the government and a reasoned explanation regarding

why Defense Counsel does not believe the materials require treatment as Attorneys’ Eyes Only

Material. To the extent the parties do not agree, the government may make an application to the

Court and seek to establish good cause regarding why the material should be treated as Attorneys’

Eyes Only Material. Defense Counsel shall treat the material as Attorneys’ Eyes Only Material

pending any determination by the Court.


                                                   9
Case 1:18-cr-00538-MKB Document 25 Filed 07/23/19 Page 10 of 14 PageID #: 136



               21.     Any documents, material, or information determined to be Sensitive

Discovery Material or Attorneys’ Eyes Only Material may be so designated by stamping the

legend “SENSITIVE” or “SENSITIVE-ATTORNEYS’ EYES ONLY” on the document or by

otherwise indicating the appropriate designation prior to production of the material or

information. While each page of a sensitive document and its attachments may be marked, it

shall be assumed that a sensitive designation on the first page of a document indicates the same

sensitive designation for the entire document and its attachments, unless otherwise noted. Where

electronic files or documents are produced in a format that makes stamping impractical, such

files and documents may be designated by appending to the media on which such a file or

documents are produced, file name, or to the electronic folder in which the file is located,

information indicating that the file contains Sensitive or Sensitive-Attorneys’ Eyes Only

material.

               22.     The Defendant and Defense Counsel will return to the government the

Discovery Materials, the Sensitive Discovery Material and the Attorneys’ Eyes Only Material

and all copies thereof, whether in the possession of the Defendant, Defense Counsel, Defense

Staff or any other signatory to Attachment A to this Protective Order, when the Defendant

concludes all efforts to defend against the charges in the above-captioned case and any

superseding indictment, including but not limited to preparing for trial and any sentencing,

appeal, or collateral attack, which was commenced within a year of the exhaustion of the

Defendant’s appellate rights, involving the charges in the above-captioned case.




                                                10
Case 1:18-cr-00538-MKB Document 25 Filed 07/23/19 Page 11 of 14 PageID #: 137



               23.     Nothing in this Protective Order shall preclude the government or the

Defendant from seeking a further order pursuant to Rule 16(d) as to particular items of the

Discovery Materials.

               24.     Nothing in this Protective Order in any way releases counsel for the

government or Defense Counsel from the obligations of the “Free Press Fair Trial Directives” of

Local Rule 23.1 of the Local Criminal Rules of the Eastern District of New York.

               25.     In the event the terms of this Protective Order are violated, Defense

Counsel or the government shall advise the Court and opposing counsel immediately of the

nature and circumstances of such violation.




                                                11
Case 1:18-cr-00538-MKB Document 25 Filed 07/23/19 Page 12 of 14 PageID #: 138
Case 1:18-cr-00538-MKB Document 25 Filed 07/23/19 Page 13 of 14 PageID #: 139
                 Case 1:18-cr-00538-MKB Document 25 Filed 07/23/19 Page 14 of 14 PageID #: 140



                                              Attachment A to Protective Order

I have reviewed the Protective Order in United States v. Ng Chong Hwa, 18-CR-538 (MKB) and agree to comply with all of the terms
and conditions therein.

          Full Legal Name                      Title and Organization                     Signature                   Date
